PER CURIAM:
Kolawole I. Awoyemi, a native and citizen of Nigeria, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen and to reconsider its previous order affirming the immigration judge’s denial of his motion to reopen immigration proceedings. We have reviewed the record and the Board’s order and find that the Board did not abuse its discretion in denying Awoyemi’s motion. See 8 C.F.R. § 1003.2(a) (2004). Accordingly, we deny the petition for review on the reasoning of the Board. See In re: Awoyemi, No. A75-836-158 (B.I.A. Jan. 15, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED